Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide antecedent basis for “the intermediate section is positioned along the lifeline at a 
The amendment filed 12/15/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the intermediate section is positioned along the lifeline at a position wherein the lifeline forms an angle of less than a predetermined angle”, as set forth in claim 19, and “the intermediate section comprises a tilting post member”, as set forth in claim 20.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



           Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
         The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

        Claim 1-5/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renton (7,461,727) in view of Parker (2009/0194366).
Renton shows;
1.    An apparatus (see fig. 3 below) comprising:
       An energy absorber (at 3,3A, 3B 4-8) configured to be coupled to a support structure (at 11) at a first end (at 2) and a lifeline at a second end (at 9), the absorber further configured to transition from a wound configuration (see Fig. 3) to 


    PNG
    media_image1.png
    465
    491
    media_image1.png
    Greyscale



 The claimed difference being the at least one energy absorbing apparatus comprising a band of material.

      wherein, in an instance in which the band of material transitions from the wound configuration to the open configuration, the at least one slot is configured to fail, allowing at least a portion of the band of material to deform to absorb energy, 
     wherein an intermediate section comprises a first path of relatively reduced strength beginning at a first end of the U-shaped slot (24) and a second path of relatively reduced strength beginning at a second end of the U-shaped slot, and wherein the first path and the second path are in the form of two grooves (26) and a second intermediate section which begins at transition points and extend to points which are spaced from a second end section of the strap.
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and 
2.    The apparatus of claim 1, wherein the band of material comprises a metal strap (20), the metal strap comprising a first end section and a second end section, wherein at least a portion of the intermediate section is coiled inside a remainder of the intermediate section (see Fig. 1C) in an instance in which the band of material is in the wound configuration, wherein the at least one slot (24) comprises a generally U-shaped slot passing through the metal strap in the first end section that separates the first end into a first connector section and a second connector section, the first connector section and the second connector section being configured to extend in different directions away from one another in an instance in which the generally U-shaped slot fails, such that the band of material deforms to absorb energy.
3.    The apparatus of claim 2, wherein the first connector section and the second connector section extend in approximately the same plane (see Fig. 3) which passes through or in the vicinity of a center of the coiled intermediate portion.

5.    The apparatus of claim 3, wherein the band of material is held in the wound configuration or the at least one slot is prevented from failing via at least one breakable connector (at 117) that breaks upon one of the tensile force satisfying the threshold tensile force or a reduced threshold tensile force having a magnitude less than the threshold tensile force.
        Claim 6-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renton (7,461,727) in view of Parker (2009/0194366).
Renton shows;
6.    A post system for use in fall protection, comprising:
       an extending post member (15)
       a first end member (see Fig.3, below) in operative connection with a first end of the extending post member;
      a second end member (11) in operative connection with a second end of the extending post member;
     a first connector (9) in operative connection with the first end member to connect a lifeline system to the first connector;
     a second connector in operative connection with the second end member to connect the second end member to a structure (see paragraph (22)); and


      

    PNG
    media_image1.png
    465
    491
    media_image1.png
    Greyscale

        The claimed difference being the at least one energy absorbing apparatus comprising a band of material.

      wherein, in an instance in which the band of material transitions from the wound configuration to the open configuration, the at least one slot is configured to fail, allowing at least a portion of the band of material to deform to absorb energy, 
     wherein an intermediate section comprises a first path of relatively reduced strength beginning at a first end of the U-shaped slot (24) and a second path of relatively reduced strength beginning at a second end of the U-shaped slot, and wherein the first path and the second path are in the form of two grooves (26) and a second intermediate section which begins at transition points and extend to points which are spaced from a second end section of the strap.
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and 
7.    The post system of claim 6, wherein the band of material comprises a metal strap (20), the metal strap comprising a first end section and a second end section, s wherein at least a portion of the intermediate section is coiled inside a remainder of the intermediate section (see Fig.1C) in an instance in which the band of material is in the wound configuration, wherein the at least one slot (24) comprises a generally U-shaped slot passing through the metal strap in the first end section that separates the first end into a first connector section and a second connector section, the first connector section and the second connector section being configured to extend in different directions away from one another in an instance in which the generally U-shaped slot fails, such that the band of material deforms to absorb energy.
8.    The post system of claim 7, wherein the first connector section and the second connector section extend in approximately the same plane which passes through or in the vicinity of a center of the coiled intermediate portion (see Fig. 3).
9.    The post system of claim 7, wherein tearing occurs along the first path and the second path upon deformation of the metal strap.
.
        Claim 12-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renton (7,461,727) in view of Parker (2009/0194366) .
Renton shows;
12.    A horizontal lifeline system comprising: 
        at least one post system, comprising:
             an extending post member (15),
            a first end member (see Fig. 3, below) in operative connection with a first end of the extending post member;
          a second end member (11) in operative connection with a second end of the extending post member;
        a first connector (9) in operative connection with the first end member to connect a lifeline system to the first connector;
      a second connector (see paragraph (22)) in operative connection with the second end member to connect the second end member to a structure; and




    PNG
    media_image1.png
    465
    491
    media_image1.png
    Greyscale



     The claimed difference being the at least one energy absorbing apparatus comprising a band of material.
      However, Parker shows an energy absorbing apparatus comprising a band of material being configured to transition from a wound configuration (see Fig.1C) to an open configuration (see Fig. 1E) in response to experiencing a tensile force satisfying a threshold tensile force between the first end member and the second end member, the band of material comprising at least one slot (24) oriented longitudinally along at least a portion of a length of the band of material,
      wherein, in an instance in which the band of material transitions from the wound configuration to the open configuration, the at least one slot is configured to fail, allowing at least a portion of the band of material to deform to absorb energy, 
     wherein an intermediate section comprises a first path of relatively reduced strength beginning at a first end of the U-shaped slot (24) and a second path of relatively reduced strength beginning at a second end of the U-shaped slot, and wherein the first path and the second path are in the form of two grooves (26) and a second intermediate section which begins at transition points and extend to points which are spaced from a second end section of the strap.
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for 
13.    The system of claim 12, wherein the band of material comprises a metal strap (20), the metal strap comprising a first end section and a second end section, and wherein at least a portion of the intermediate section is coiled inside a remainder of the intermediate section in an instance in which the band of material is in the wound configuration, wherein the at least one slot (24) comprises a generally U-shaped slot passing through the metal strap in the first end section that separates the first end into a first connector section and a second connector section, the first connector section and the second connector section being configured to extend in different directions (see Fig.1E) away from one another in an instance in which the generally U-shaped slot fails, such that the band of material deforms to absorb energy.

15.    The system of claim 13, wherein tearing occurs along the first path and the second path upon deformation of the metal strap.
16.    The system of claim 12, wherein the band of material is held in the wound configuration or the at least one slot is prevented from failing via at least one breakable connector that breaks upon one of the tensile force satisfying the threshold tensile force or a reduced threshold tensile force having a magnitude less than the threshold tensile force.
18.    The system of claim 15, wherein the intermediate section is configured such that, upon experiencing a tensile force satisfying a second threshold force greater than the threshold force, the metal strap is configured to tear along at least one of the first or second path of relatively reduced strength.
        Claims 11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renton (7,461,727) in view of Parker (2009/0194366), as applied to claims 6 and 12 above, and further in view of Small (5,799,760).
Small teaches the use of clevis (130, 136) for connecting a strap energy absorber (10) as a first connector and a second connector.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted clevis connectors, as taught by Small, for those of Renton, since it would have provided the predictable results of facilitating the connection of the energy absorber to a lifeline and a structure, respectively.
11.    The post system of claim 6, wherein the first connector comprises a first clevis assembly and the second connector comprises a second clevis assembly.
17.    The system of claim 12, wherein the first connector comprises a first clevis assembly and the second connector comprises a second clevis assembly.
      Claims 19 and 20, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renton (7,461,727) in view of Parker (2009/0194366), as applied to claims 6 and 12 above, and further in view of Ravier (FR 2,832,751 A1).

          All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the system of Renton with an intermediate post system, as taught by Ravier, since it would have provided the predictable results of providing a support of a lifeline at an intermediate span of the lifeline.
19.    The system of claim 13, wherein an intermediate post system (100, Fig. 10) is positioned along the lifeline at a position wherein the lifeline forms an angle of less than a predetermined angle.
20.    The system of claim 13, wherein an intermediate post system (100, Fig. 10) comprises a tilting post member.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634